

116 SRES 188 ATS: Encouraging a swift transfer of power by the military to a civilian-led political authority in the Republic of the Sudan, and for other purposes.
U.S. Senate
2019-05-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 188IN THE SENATE OF THE UNITED STATESMay 2, 2019Mr. Cruz (for himself, Mr. Durbin, Mr. Risch, Mr. Van Hollen, Mr. Cramer, Mr. Blumenthal, Mr. Isakson, Mr. Merkley, Mr. Boozman, Ms. Harris, Mr. Young, Mr. Coons, Mr. Roberts, Mr. Cardin, Mr. Hawley, Ms. Klobuchar, Mr. Rubio, Mr. Graham, Mr. Peters, Ms. Smith, Mrs. Feinstein, Ms. Warren, Ms. Baldwin, Mr. Booker, Mr. Braun, Mrs. Gillibrand, Mr. Kaine, Mr. Wyden, Mr. Warner, Mr. Crapo, and Mr. Markey) submitted the following resolution; which was referred to the Committee on Foreign RelationsJune 3, 2019Reported by Mr. Risch, with an amendment and an amendment to the preambleJuly 9, 2019Considered, amended, and agreed to with an amended preambleRESOLUTIONEncouraging a swift transfer of power by the military to a civilian-led political authority in
			 the Republic of the 
			 Sudan, and for other purposes.
	
 Whereas the nation of Sudan has endured corrupt and brutal dictatorships for most of its post-independence period since 1956;
 Whereas President Omar al-Bashir came to power through a military coup in 1989, and for the next 3 decades his government was responsible for horrendous crimes in Sudan, especially in Darfur, South Kordofan, Blue Nile, and in what is now the Republic of South Sudan;
 Whereas the United States Government designated Sudan as a State Sponsor of Terrorism on August 12, 1993, for its support to international terrorist organizations and extremists, including elements of what would later be known as al Qaeda;
 Whereas more than 2 decades of civil war between President al-Bashir’s government and insurgents in southern Sudan resulted in more than 2,000,000 deaths and led to the eventual independence of South Sudan in 2011;
 Whereas in 2003, President al-Bashir’s government launched a ruthless crackdown against insurgents and civilians in Darfur, which killed at least 300,000 Sudanese and displaced 2,500,000 more people, prompting Congress and the Administration of President George W. Bush, in 2004, to describe the Government of Sudan’s actions in Darfur as genocide;
 Whereas in 2011, when conflict resumed in South Kordofan and Blue Nile states, President al-Bashir’s government conducted indiscriminate bombings, raided villages, raped and killed civilians, and waged a campaign of forced starvation in the Nuba Mountains region of South Kordofan that displaced as many as 2,000,000 people;
 Whereas, while the fighting between government forces and insurgents in Darfur has subsided since 2016, violent attacks against civilians continue and humanitarian access remains restricted in some opposition stronghold areas of Darfur, South Kordofan, and Blue Nile;
 Whereas President al-Bashir remains the subject of 2 outstanding arrest warrants from the International Criminal Court based on charges that include 5 counts of crimes against humanity, 2 counts of war crimes, and 3 counts of genocide;
 Whereas Sudan’s economic crisis risks bringing the national economy to total collapse, further increasing the possibility of state failure and broader regional destabilization that could threaten a wide array of United States’ interests in East and North Africa and the Red Sea regions;
 Whereas the people of Sudan have engaged since December 2018 in a wave of peaceful protests throughout the country, demanding an end to President al-Bashir’s brutal regime and pressing for a citizen-centered democratic transition;
 Whereas women have played a prominent role in the protest movement and have helped to bring about the ouster of former President al-Bashir;
 Whereas President al-Bashir’s government unlawfully detained and tortured hundreds of Sudanese during the protests, including political leaders, journalists, doctors, unionists, and youth and women leaders, in gross violation of international civil and human rights, some of whom remain in detention;
 Whereas on February 22, 2019, President al-Bashir declared a year-long nationwide state of emergency and curfew, dissolved his government, replaced state governors with senior security officers, and expanded the powers of Sudan’s security forces;
 Whereas when protesters in early April 2019 challenged President al-Bashir’s decrees and gathered in the tens of thousands in front of Sudan’s military headquarters in Khartoum to call for an end to the al-Bashir regime, some elements of the security forces tried to disperse the crowds with violence, leading to clashes between internal security forces and the military as some soldiers sought to protect the protesters;
 Whereas on April 11, 2019, after 5 days of mass protests in front of their headquarters, Sudan’s military removed President al-Bashir from office, and the country’s First Vice President and Minister of Defense, Lt. General Awad Ibn Auf—
 (1)announced that he would lead a Transitional Military Council that would rule the country for a 2-year period;
 (2)suspended the Constitution;
 (3)the dissolved the National Assembly; and (4)imposed a 3-month State of Emergency and nightly curfew;
 Whereas Lt. General Abdel-Fattah al-Burhan, former general inspector of the Sudanese Armed Forces, who replaced Lt. General Ibn Auf on April 12, 2019, as the chairman of the Transitional Military Council, said, on April 21, 2019, that the council was ready to hand over power tomorrow to a civilian government agreed by political forces;
 Whereas the Rapid Support Forces, paramilitary forces led by Lt. General Mohammed Hamdan Dagolo (also known as Hemmeti), a former Janjaweed leader who currently serves as the deputy chairman of the Transitional Military Council—
 (1)have been implicated by the United Nations Panel of Experts in widespread violations of international humanitarian law that human rights groups suggest may amount to war crimes; and
 (2)have been accused of killing protesters during the recent uprising; Whereas, the African Union Peace and Security Council convened on April 30, 2019, and reiterated its conviction that a military-led transition in Sudan will be totally unacceptable and contrary to the will and legitimate aspirations of the Sudanese people, expressed deep regret that the military had not stepped aside, and, noting negotiations were underway, demanded that the military hand over power to a civilian-led transitional authority within 60 days;
 Whereas on June 3, 2019, the Rapid Support Forces led a brutal attack on peaceful protesters, with the aim of eradicating a large sit-in site in front of Sudan's military headquarters in Khartoum, which resulted in more than 100 deaths, hundreds of injuries, several cases of rape, indiscriminate beatings and shooting of unarmed protesters, and other human rights abuses;
 Whereas, the Khartoum massacre on June 3, 2019, was followed by a nationwide crackdown led by the Rapid Support Forces against peaceful protesters and civilians that included—
 (1)violent attacks on citizens in Khartoum and other major cities; (2)the brutal detention of protesters and opposition leaders like Yasir Arman, with many disappearances of those detained;
 (3)the targeting of hospitals and medical workers caring for the injured; and (4)the overt attempts by Sudanese authorities to cover-up the scale of their atrocities by dumping bodies in the Nile river and shutting off access to the Internet; and
 Whereas, the international community has widely condemned the actions of the Rapid Support Forces, with the African Union’s Peace and Security Council voting on June 6, 2019, to suspend Sudan from all African Union activities until a civilian government is formed, and United Nations’ experts appointed by the United Nations Human Rights Council, on June 12, 2019, calling for an independent investigation into the violence against protesters in Sudan: Now, therefore, be it
 That the Senate— (1)supports the African Union Peace and Security Council’s initial 2-week deadline urging a swift transfer of power by the military to a civilian-led political authority in Sudan that—
 (A)has a civilian character and composition reflecting the will of the Declaration of Freedom and Change Forces leading negotiations on behalf of citizens; and
 (B)immediately begins a transparent process leading to credible elections and security sector reforms;
 (2)calls on the ruling authorities in Sudan— (A)to respect the right to freedom of association and expression;
 (B)to protect the rights of opposition political parties, journalists, human rights defenders, religious minorities, nongovernmental organizations, and civic movements to operate without interference;
 (C)to lift the bureaucratic restrictions on, and facilitate access for, humanitarian relief operations;
 (D)to introduce strong measures to create transparency and address the structural corruption and kleptocracy of the state;
 (E)to pursue accountability for serious crimes and human rights abuses by former President al-Bashir's regime and permit international human rights monitors to deploy in Sudan to examine the allegations of atrocities committed against protesters and civilians during 2019;
 (F)to release remaining political prisoners and refrain from arbitrary arrest, detention, and torture; and
 (G)to immediately restore Internet access and avoid further denial of access to suppress the fundamental human right of freedom of expression and association by Sudanese citizens;
 (3)urges the United States Government to lead in efforts that advance a peaceful transfer of power and a civilian-led transition period focused on creating the conditions under which timely democratic elections can be held that will meet international standards and be overseen by credible domestic and international electoral observers, and for the peaceful resolution of Sudan’s conflicts;
 (4)encourages the African Union and its member states to continue supporting the Sudanese people’s aspirations for democracy, justice, and peace;
 (5)expresses concern that the participation in the transitional government of individuals who have been implicated in possible war crimes would undermine efforts to restore peace and democracy and pursue justice and accountability in Sudan;
 (6)emphasizes that until a transition to a credible civilian-led government that reflects the aspirations of the Sudanese people is established, the process to consider removing Sudan from the State Sponsor of Terrorism List, lifting any other remaining sanctions on Sudan, or normalizing relations with the Government of Sudan will continue to be suspended; and
 (7)stands in solidarity with the people of Sudan and their aspirations for a democratic, participatory government.